MEMORANDUM **
Hinal A. Patel, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal and relief pursuant to the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, see Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000), and we deny the petition for review.
Even if Patel’s testimony was found credible, substantial evidence supports the IJ’s determination that Patel no longer has a well-founded fear of persecution in India because of changed country conditions in the state of Gujarat. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.2003). The IJ’s analysis of how overall changed country conditions affected Patel’s specific situation was sufficiently individualized. See id. at 998-99.
Because Patel failed to establish eligibility for asylum, he necessarily fails to meet the more stringent standard for withholding of removal. See Malhi v. INS, 336 *774F.3d 989, 993 (9th Cir.2003). Substantial evidence also supports the IJ’s denial of CAT relief because Patel failed to show that it is more likely than not that he would be tortured if returned to India. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.